DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
Response to Amendment
Applicant’s amendment to claim 4 has overcome the claim objection.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Carpenter on November 9, 2021.
The application has been amended as follows: 


a holding member configured to be movable while holding a workpiece within a predetermined plane including a sewing position immediately below a needle;
an actuator configured to move the holding member;
a camera configured to capture image data of the workpiece;
 a computer configured to acquire sewing data including a sewing order to be referred to in sewing processing, and the computer configured to output a control signal to the actuator so that a plurality of feature patterns of the workpiece are sequentially disposed in an imaging region of the camera based upon the sewing data and a current imaging position of the workpiece captured by the camera; and
an operation unit configured to be displayed by the computer, 
wherein the sewing data includes:
position data of a correction point for correcting displacement of a surface of the workpiece;
position data of an imaging position of [[the]] a feature pattern of the plurality of feature patterns captured by the camera for calculating a displacement amount of the correction point; and
an idle feeding amount for moving the correction point to the imaging region, and
wherein when an operation to the operation unit is detected, the computer outputs the control signal to the actuator so that the holding member is moved by the idle feeding amount.


a holding member configured to be movable while holding a workpiece within a predetermined plane including a sewing position immediately below a needle;
an actuator configured to move the holding member;
a camera configured to capture image data of the workpiece;
a light configured to illuminate the workpiece captured by the camera;
an operation panel configured to receive an operation related to adjusting a light amount of the light; and
a computer configured to output a control signal for controlling the light amount of the light depending on a color of a surface of the workpiece based upon the operation received at the operation panel,
wherein the computer is further configured to generate initial position data indicating an initial position of a plurality of feature patterns of the workpiece based upon image data captured by the camera
wherein the initial position data defines light amount data of the light for each workpiece, and the light amount data includes the light amount and a binarization threshold value.



capturing, by a camera, image data of a workpiece held by a holding member which is movable within a predetermined plane including a sewing position immediately below a needle;
acquiring sewing data including a sewing order to be referred to in sewing processing; 
outputting a control signal to an actuator which moves the holding member so that a plurality of feature patterns of the workpiece are sequentially disposed in an imaging region of the camera based upon the sewing data and a current imaging position of the workpiece captured by the camera; and
displaying an operation unit[[.]],
wherein the sewing data includes:
position data of a correction point for correcting displacement of a surface of the workpiece;
position data of an imaging position of [[the]] a feature pattern of the plurality of feature patterns captured by the camera 
an idle feeding amount for moving the correction point to the imaging region, and 
wherein when an operation to the operation unit is detected, the control signal is output to the actuator so that the holding member is moved by the idle feeding amount.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, and 8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732 

/ALISSA L HOEY/Primary Examiner, Art Unit 3732